Title: From James Madison to John Armstrong, 11 October 1813
From: Madison, James
To: Armstrong, John


Dear SirMontpelier Octr 11th. 1813.
The communications which you will recee: from & thro the War Office present the state of things produced on our Southern Frontier by the Creek War: & by the start it has had of the movements for meeting it. It is of so much importance that it should recee. a decisive blow, before the success of the Creeks shall have operated on the other Tribes & on the views of the English & Spaniards, as well as that our settlements should be saved from the desolation threatening them, that I have thought it would be best under all the circumstances brought to our view to encourage the exertions of Tennisee by adopting the force added by the Legislre: to that heretofore called for.
It would be fortunate if we had an eligable Major Genl in that quarter, at once to effect a general concert & to secure the command in Regular hands; but such an arrangement appearing to be impracticable, Govr. Mitchell, who was put at the head of the operations agst. the Indians, will continue so, if re-elected, at the approaching Session of the Legislre. In a contrary event a Genl. Floyd, who is highly spoken of, will command the Georgia detacht; subordinate of course to Genl. Flournay, who will be so to the commander of the Tennisee forces, if a Major Genl. as will probably be the case.
The late success of Perry, & progress of Harrison will have a favorable influence on the Southern Indians; but should they not be known in time to arrest the confidence & activity with which the War is pursued. Yesterdays Mail brought the acct. from Harrison dated at Amhurstburg. I trust that in his pursuit he will not forget the traps & tricks of an artful Enimy. The dangers of these may be the greater, if he is on foot & Proctor on Horseback & as some Ruse or other, may be essentia⟨l⟩ to a successful retreat of the latter. Your letter last acknowledged brought the latest information relative to the quarter where you are, & to Hamptons movements. The issue of the engagement on Lake Ontario is still unknown.
The universal anxiety on the occation corresponds with the extream importance of it. Your letter of the 21st. of Septr. had not been seen at the date of my last. The circumstances which it states make it proper that Elicott should not be set aside.
We have nothing from Diplomatic sources throwing much light on the field of foreign politics; nor a line from our Envoys to Russia. Accept my best regards
